NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MARVIN F. MCCONNELL,
Claimant-Appell0:nt, -
V. '
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee. »
2011-7[)45
Appea1 from the United States Court of Appea1s for
Veterans C1aims in 08-332, Judge Wil1iam P. Greene, Jr.
ON MOTION
ORDER
Upon consideration of Marvin F. McC0nnel1’s motion
to voluntarily withdraw his appea1,
IT ls ORDERE:o THAT:
(1) The motion is granted The appeal is dismissed

MCCONNELL V. DVA
2
(2) Each side shall bear its own c0sts.
FoR THE CoURT
FEB 2 4 2011 131 Jan H01~ba1y
Date J an Horbaly
cc: Marvin F. McC0nnell
P. Davis Oliver, Esq.
s21
Clerk
Issued As A Mandate:  2 4 
I=ILED
u.s. count or APPEALs ron
ms FsnrznAL macon
FEB 24 2011
.|AN HDRBAL\'
CLEFl(